Citation Nr: 0113603	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  96-11 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from August 1970 to February 
1972.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, as not well 
grounded.  Thereafter, the veteran perfected an appeal to the 
Board.  

In a March 1998 Board remand, the Board remanded the 
veteran's claim to the RO for further development.  Upon the 
RO's completion of the requested development, this matter was 
returned to the Board and in a July 1999 decision the Board 
denied the veteran's claim on the merits.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In October 2000, the parties to 
the appeal filed a Joint Motion for Remand and to Stay 
Further Proceedings requesting the Court to vacate the July 
1999 Board decision and remand this matter to the Board for 
full compliance with the Board's March 1998 remand.  In an 
Order dated in October 2000 the Court vacated the Board's 
July 1999 decision and remanded the case to the Board for 
further development and adjudication.    


REMAND

The veteran claims entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  As a 
preliminary matter, the Board notes that while the veteran's 
appeal was pending, there was a significant change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims, which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  This law eliminates the concept of a well-grounded 
claim, and provides that VA will assist a claimant in 
obtaining evidence required to substantiate a claim.  
Specifically, the law requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this notification, VA is required to inform the 
claimant as to what evidence the claimant is to provide and 
what evidence, if any, VA will attempt to obtain on the 
claimant's behalf.  This legislation is applicable to this 
veteran's claim.  See Karnas v. Derwiniski, 1 Vet. App. 308, 
312-313 (1991).

In the present case, a review of the claims file and the 
Court's October 2000 Order reflects that this matter must be 
remanded to the RO for compliance with the Board's March 1998 
remand.  The evidence of record indicates that the veteran 
was a door gunner in Vietnam and that he reported numerous 
combat stressors.  Further, VA clinical records reflect that 
the veteran has been diagnosed with PTSD.  However, VA 
examinations conducted in June and October 1994 failed to 
confirm a diagnosis of PTSD and the veteran failed to report 
for a special PTSD examination by a Board of two 
psychiatrists scheduled in May 1996.  Generally, when a 
veteran fails to report for an examination scheduled in 
conjunction with an original claim for compensation, the 
claim is to be rated based on the evidence of record.  
However, during a September 1997 Travel Board hearing held 
before the undersigned, the veteran identified additional VA 
clinical records regarding treatment for PTSD which had not 
been associated with the claims file.  As such, due to the 
outstanding treatment records and disparate diagnoses, in 
March 1998, the Board remanded this matter to the RO for 
further development.  

In this regard, the RO was to obtain all outstanding 
treatment records, including those identified by the veteran 
during his September 1997 hearing.  Additionally, the veteran 
was to be afforded a special examination.  Specifically, the 
Board requested the following development in paragraph 2 of 
the March 1998 remand:

The RO should arrange for the veteran to 
undergo examination by a Board of two 
psychiatrists to determine the nature and 
extent of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests, and evaluations 
deemed necessary should be performed, but 
should include psychological testing, 
including PTSD sub scales.  In 
determining whether a diagnosis of PTSD 
is appropriate, the examiners should 
specify how the diagnostic criteria to 
support the diagnosis of PTSD, as set 
forth in the DSM-IV, have been satisfied 
(including specific identification of the 
stressor underlying the diagnosis), and 
comment upon the link between the current 
symptomatology and one or more in-service 
stressors.  Likewise, if the diagnosis of 
PTSD is rejected, the complete rationale 
for that conclusion, to include specific 
identification and discussion of the 
diagnostic criteria which are not met, 
should be provided.  If more than one 
psychiatric diagnosis is rendered, the 
examiners should distinguish, to the 
extent possible, symptomatology 
attributable to each; assign a Global 
Assessment of Functioning Scale score for 
each disorder diagnosed; and explain what 
each score represents.  The reports of 
examination should include the complete 
rationale for all opinions expressed.  
The claims folder should be made 
available for review by the examiners.  

Pursuant to the remand, all outstanding treatment records 
were associated with the claims file.  Additionally, the 
veteran was afforded a VA mental disorders examination in 
February 1999.  However, a review of the examination report 
does not reflect that the veteran was examined by a Board of 
two psychiatrists.  Also, the examination report does not 
show that the veteran was afforded psychological testing or 
that PTSD sub scales were noted.  Further, the report 
indicates that "[t]here were no diagnostic tests ordered for 
this exam."  

As a general rule, the Board's directives in a remand are 
neither optional nor discretionary, and the law mandates full 
compliance with such directives.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The United States Court of Appeals for 
Veterans Claims has held that the Board must ensure 
compliance with remand orders.  Id., 11 Vet. App. at 271.  
Therefore, in light of this holding and based on the fact 
that the veteran has not been afforded a VA examination in 
compliance with the directives of the Board's March 1998 
remand, this matter is remanded to the RO for completion of 
the following previously ordered development:  

1.  The RO should arrange for the veteran 
to undergo examination by a Board of two 
psychiatrists to determine the nature and 
extent of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests, and evaluations 
deemed necessary should be performed, but 
should include psychological testing, 
including PTSD sub scales.  In 
determining whether a diagnosis of PTSD 
is appropriate, the examiners should 
specify how the diagnostic criteria to 
support the diagnosis of PTSD, as set 
forth in the DSM-IV, have been satisfied 
(including specific identification of the 
stressor underlying the diagnosis), and 
comment upon the link between the current 
symptomatology and one or more in-service 
stressors.  Likewise, if the diagnosis of 
PTSD is rejected, the complete rationale 
for that conclusion, to include specific 
identification and discussion of the 
diagnostic criteria which are not met, 
should be provided.  If more than one 
psychiatric diagnosis is rendered, the 
examiners should distinguish, to the 
extent possible, symptomatology 
attributable to each; assign a Global 
Assessment of Functioning Scale score for 
each disorder diagnosed; and explain what 
each score represents.  The reports of 
examination should include the complete 
rationale for all opinions expressed.  
The claims folder should be made 
available for review by the examiners.  
2.  The RO should then review the claims 
folder and ensure that all of the 
requested development has been 
accomplished.  If any development is 
incomplete, appropriate corrective action 
should be implemented.  The RO is also 
requested to review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



